Citation Nr: 9925766	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  99-14 198	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which granted 
entitlement to nonservice-connected pension, effective from 
November 2, 1995, resulting in an award of past-due benefits 
to the veteran.  

By a letter dated October 3, 1996, the RO notified the 
veteran and the attorney representing the veteran of this 
decision.  On July 9, 1999, the RO notified the veteran and 
the attorney that it had referred the file to the Board for a 
decision concerning the attorney's eligibility for payment of 
a fee for his service from the 20 percent past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit to the Board evidence or argument concerning payment 
of attorney fees.  Neither responded.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDING OF FACT

There has been no final Board decision as to the issue of 
entitlement to nonservice-connected pension in this case.


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran as to representation before VA and the Board 
in connection with the claim for nonservice-connected pension 
have not been met. 38 U.S.C.A. § 5904(c)(1) (West 1991); 38 
C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991); 38 C.F.R. § 20.609(c) 
(1998).  These criteria are:  1) promulgation by the Board of 
a final decision with respect to the issue or issues 
involved; 2) the NOD which preceded the Board decision with 
respect to the issue or issues involved was received by the 
RO on or after November 18, 1988; and 3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

In November 1995, the RO received a copy of a fee agreement 
between the veteran and the attorney, signed by both parties 
in October 1995.  The agreement states, in pertinent part, 
that the veteran agreed to "pay my representative a fee 
equal to the twenty (20%) of the past-due benefits resulting 
from my claim(s)," should his claim be favorably decided.

The RO sent a copy of the fee agreement to the Board in July 
1996.  By a letter dated in July 1996, the Board advised the 
attorney that the fee agreement which he had submitted did 
not provide for payment of the fee directly by VA, and 
suggested that he amend the agreement to provide for such 
method of payment, if that was what he intended.  In 
addition, this letter advised the attorney that no final 
Board decision had been rendered as to the issue of 
entitlement to nonservice-connected pension in the veteran's 
case.  The Board requested that the attorney submit any 
evidence he may have of such a decision.

The attorney submitted to the RO a second copy of a fee 
agreement, dated in August 1996, which included a provision 
authorizing VA to withhold the 20 percent fee and to pay the 
fee directly to the attorney.  However, he proffered no 
response as to the Board's warning that it had as yet 
rendered no final decision as to the issue of entitlement to 
nonservice-connected pension in the veteran's case.

In June 1996, the RO granted entitlement to nonservice-
connected pension in the veteran's case.  A final Board 
decision as to this issue was not rendered.  Without a final 
Board decision as to the issue involved, the attorney cannot 
be eligible to charge for services provided on the veteran's 
behalf.  38 U.S.C.A. § 5904(c)(1) (West 1991); 38 C.F.R. 
§ 29.609(c) (1998).

Therefore, the record reflects that the attorney has not met 
the requirements to charge a fee concerning the issue of 
entitlement to nonservice-connected pension, the RO's grant 
of which gave rise to the past-due benefits now due the 
veteran.


ORDER

As the attorney does not meet the requirements to charge a 
fee for services before VA concerning the veteran's 
entitlement to nonservice-connected pension benefits, 
eligibility for payment of attorney fees from past-due 
benefits awarded as a result of the grant of entitlement to 
nonservice-connected pension is denied.  None of the 
veteran's past-due benefits resulting from the grant of 
entitlement to nonservice-connected pension should be paid to 
the attorney.




		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


